United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 6, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-50334
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

           ELY FLORES, also known as Pollo, also known
                      as Ely Flores-Melgar,

                                                 Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. A-02-CR-285
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

          Ely Flores pleaded guilty to a two-count indictment that

charged him with conspiring to distribute and knowingly possessing

more than five grams of cocaine base (crack cocaine) in violation

of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C), 846.     Flores appeals the

sentence he received after the district court applied U.S.S.G.

§ 2D1.1 to convert cash seized from a safe at Flores’s residence to



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
a drug equivalent for purposes of determining Flores’s base offense

level.

          Section 2D1.1 provides for the conversion of cash to a

drug equivalent when drugs are not seized or when the amount seized

does not reflect the scale of the offense.       § 2D1.1, comment

(n.12). Given that 41.04 grams of cocaine base, which has a street

value of $500 an ounce, does not reflect the amount of cocaine base

Flores would have to sell to earn $16,920, the amount of drugs

seized did not accurately reflect the scale of Flores’s offense.

Thus, the district court did not err when it applied Note 12 to

§ 2D1.1 to convert the cash to a drug equivalent in determining

Flores’s sentence.    See United States v. Henderson, 254 F.3d 543,

544 (5th Cir. 2001); United States v. McCaskey, 9 F.3d 368, 375

(5th Cir. 1993).

          AFFIRMED.




                                 2